NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                       2007-7115



                                BOOKER T. MCNEILL,

                                                             Claimant-Appellant,

                                           v.


                R. JAMES NICHOLSON, Secretary of Veterans Affairs,


                                                             Respondent-Appellee.


      Booker T. McNeill, of Erwin, North Carolina, pro se.

       Marla T. Conneely, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent-appellee. With
her on the brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson,
Director, and Mark A. Melnick, Assistant Director. Of counsel on the brief were Michael J.
Timinski, Deputy Assistant General Counsel, and Christopher P. McNamee, Staff
Attorney, United States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Lawrence B. Hagel
                      NOTE: This disposition is nonprecedential.


      United States Court of Appeals for the Federal Circuit

                                       2007-7115

                                BOOKER T. MCNEILL,

                                                          Claimant-Appellant,

                                           v.

                R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                          Respondent-Appellee.

                           __________________________

                           DECIDED: July 13, 2007
                           __________________________


Before MAYER and PROST, Circuit Judges and LINARES, District Judge. ∗

PER CURIAM.

      Booker T. McNeill appeals the decision of the Court of Appeals for Veterans

Claims, which affirmed the Board of Veterans’ Appeals’ decision denying his claim for

service connection of post-traumatic stress disorder (“PTSD”). McNeill v. Nicholson,

No. 05-1413 (Vet. App. Dec. 7, 2006). Because we do not have authority to review “a

challenge to a law or regulation as applied to the facts of a particular case” absent a

constitutional issue, 38 U.S.C. § 7292(d)(2), we dismiss his appeal.




∗
        Honorable Jose L. Linares, District Judge, United States District Court for the
District of New Jersey, sitting by designation.